  Case 2:21-cv-10677-NGE-CI ECF No. 5, PageID.13 Filed 05/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 APRIL R. FLAKE,

      Plaintiff,

 v.                                             Case No. 2:21-cv-10677-NGE-CI

 FINANCIAL RECOVERY
 SERVICES, INC.,

      Defendant.

                              NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that April R. Flake (“Plaintiff”), hereby notifies the

Court that Plaintiff and Defendant, Financial Recovery Services, Inc., have settled

all claims between them in this matter and are in the process of completing the final

closing documents and filing the dismissal. The Parties propose to file a dismissal

with prejudice within 60 days of submission of this Notice of Settlement and pray

the Court to stay all proceedings until that time.

Dated: May 4, 2021                                   Respectfully submitted,

                                                     s/ Alexander J. Taylor
                                                     Alexander J. Taylor, Esq.
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Ave., Ste. 200
                                                     Lombard, IL 60148
                                                     Phone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     Attorney for Plaintiff


                                           1
  Case 2:21-cv-10677-NGE-CI ECF No. 5, PageID.14 Filed 05/04/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will be

sent to all attorneys of record.


                                                  s/ Alexander J. Taylor
                                                  Alexander J. Taylor




                                        2
